Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 12/17/2021 is
acknowledged. The election without traverse is made FINAL.

Claims 9-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn
to a nonelected invention, there being no allowable generic or linking claim. Election was made
without traverse in the reply filed on 12/17/2021.

DETAILED ACTION
Claims 27-45 are newly added claims. Claims 1-8 and 27-45 are pending and are considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/946,684 filed 11 December 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the system of claim 1, wherein said at least one attribute identifier comprises one of the group…"  There is insufficient antecedent basis for the embolden limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-8 and 27-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed systems in claims 1-8 and 27-45 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-8 and 27-45.

In accordance with Step 2A, Prong One, claims 1-8 and 27-45, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

a plurality of labels for identifying a construction defect, each of said labels comprising a unique label identifier; and… said application configured to:
 i) obtain an image of a first of said labels from said camera and identify said label identifier therefrom; 
ii) generate a trade identifier and a defect identifier from said label identifier; and 
iii) update an electronic record of said defect in said database of said server, said electronic record comprising a record identifier, said trade identifier, said defect identifier, and at least one attribute identifier associated with said defect. 

i) receive an image of a first of said labels from said mobile device and associate said label identifier with said first of said labels; 
ii) associate a trade identifier and a defect identifier with said label identifier; 
iii) maintain an electronic record of said defect in said database, said electronic record comprising a record identifier, a trade identifier, said defect identifier, and at least one attribute identifier associated with said defect; and 
iv) associate one of a plurality of workflow processes with a defect type.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for managing defects with obtained identifiers to aid home builder quality control personnel, which is a method of business relations (See Applicant’s Specification, ¶0007). Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a system for quality control management, comprising: a server comprising a memory having a database;” “a mobile device operatively connected to said server, said mobile device comprising a camera and an application executing on said mobile device;” and “a printer operatively connected to said mobile device” for receiving/transmitting data (e.g. “obtain/receive an image of a first of said labels;” etc.); processing data (e.g. “identifying a construction defect, each of said labels comprising a unique label identifier;” “generate a trade identifier and a defect identifier from said label identifier;” “print each label identifier on each of said labels;” etc.); storing data (i.e. “update/maintain an electronic record of said defect in said database;” etc.); displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a system for quality control management, comprising: a server comprising a memory having a database;” “a mobile device operatively connected to said server, said mobile device comprising a camera and an application executing on said mobile device;” and “a printer operatively connected to said mobile device.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of managing defects with obtained identifiers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0046, that “the present invention generally combines a construction defect tracking system, in the form of mobile application software, or web-based software, (hereinafter the "application"), and a physical labeling system. The application may be downloaded and/or accessed on a mobile device, such as a smartphone or tablet, connected to one or more servers having a database. The defect tracking system may also be accessible via a non-mobile device, such as a desktop or personal computer.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-8, 27-35 and 37-45 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 27, 29-33, 36-37 and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al. (US Patent Application Publication 2019/0034878, hereinafter referred to as Siegel).

As per Claim 1, Siegel discloses a system for quality control management, comprising:

a) a server comprising a memory having a database (See Siegel ¶0081 for server with memory and storage.); 

b) a plurality of labels for identifying a construction defect, each of said labels comprising a unique label identifier (Siegel: Fig. 3 and ¶0073: Every transaction creates an inspection lot, which contains recorded defects. See Fig. 9B where plurality of inspections has unique lot number identifiers.); and 

c) a mobile device operatively connected to said server, said mobile device comprising a camera and an application executing on said mobile device, said application configured to: i) obtain an image of a first of said labels from said camera and identify said label identifier therefrom; ii) generate a trade identifier and a defect identifier from said label identifier; and iii) update an electronic record of said defect in said database of said server, said electronic record comprising a record identifier, said trade identifier, said defect identifier, and at least one attribute identifier associated with said defect (Siegel: ¶0101-0106: Characteristics of a defect may be identified using the photo button to take pictures at the characteristic level. Defects may be recorded with the pictures and by submitted/saved to the server. Inspection characteristics are recorded according to the “lot number” [label identifier]. These characteristics include a defect code [defect identifier] that is populated when logged with the number of defects, the location and details. See ¶0086 for built in camera of the mobile device and the quality management application operating on the mobile device. See also ¶0105-0106 where the defects are updated in the database of the server. See ¶0073 where the inspection lot or label identifier is created according to a PO number which is used to identify the record [record identifier]. See ¶0099 for operation or trade identifiers referencing the associated trade with the lot number. See attribute identifiers at Table 1 and in ¶0096.).

As per Claim 2, Siegel discloses the system of claim 1, wherein said at least one attribute identifier comprises one of the group consisting of a defect description identifier, a trade category identifier, a trade partner identifier, a defect type identifier, a location identifier, and combinations thereof (Siegel: ¶0101-0106: Inspection characteristics are recorded according to the “lot number” [label identifier]. These characteristics include a defect code [defect type identifier] that is populated when logged with the number of defects, the location [location identifier] and details [defect description identifier].).

As per Claim 5, Siegel discloses the system of claim 1, wherein said application is further configured to obtain an image of said defect from said camera of said mobile device and send said image to said server (Siegel: ¶0101-0103: Characteristics of a defect may be identified using the photo button to take pictures at the characteristic level. Defects may be recorded with the pictures and by submitted/saved to the server. See ¶0086 for built in camera of the mobile device.).

As per Claim 7, Siegel discloses the system of claim 1, wherein said label identifier is a bar code having at least one dimension (See Siegel Fig. 9B for one dimensional barcode associated with a label.).

As per Claim 27, Siegel discloses the system of claim 1, wherein said application is further configured to notify a first trade partner of a status of said record (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots.).

As per Claim 29, Siegel discloses the system of claim 27, wherein said application is further configured to notify said first trade partner to perform repairs to said defect (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots.).

As per Claim 30, Siegel discloses the system of claim 29, wherein said application is further configured to update said status of said record and notify a second trade partner to perform repairs to said defect (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0077 where multiple users are assigned to tasks associated with a lot.).

As per Claim 31, Siegel discloses the system of claim 30, wherein said application is further configured to notify said second trade partner after said first trade partner has performed repairs to said defect (Siegel: ¶0072 and 0076-0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0076-0077 where an inspection record may be updated to “rejected,” which requires re-inspection by a user. Accordingly, an additional user may be assigned to tasks associated with reinspection of the lot.).

As per Claim 32, Siegel discloses the system of claim 30, wherein said application is further configured to notify a builder of a status of said record (Siegel: ¶0087 and Fig. 10A: Priori than starting the inspection, the assigned user is provided inspection information to review including an inspection status).

As per Claim 33, Siegel discloses the system of claim 32, wherein said application is further configured to notify said builder of said status after said second trade partner has performed repairs to said defect (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0087 and Fig. 10A: Priori than starting the inspection, the assigned user is provided inspection information to review including an inspection status).

As per Claim 36, Siegel discloses a system for quality control management, comprising:

a) a server comprising a memory having a database (See Siegel ¶0081 for server with memory and storage.);

b) a plurality of labels for identifying a construction defect, each of said labels comprising a unique label identifier (Siegel: Fig. 3 and ¶0073: Every transaction creates an inspection lot, which contains recorded defects. See Fig. 9B where plurality of inspections has unique lot number identifiers.); and 

c) a mobile device operatively connected to said server, said mobile device comprising a camera; wherein said server is configured to: i) receive an image of a first of said labels from said mobile device and associate said label identifier with said first of said labels; ii) associate a trade identifier and a defect identifier with said label identifier; iii) maintain an electronic record of said defect in said database, said electronic record comprising a record identifier, a trade identifier, said defect identifier, and at least one attribute identifier associated with said defect; and iv) associate one of a plurality of workflow processes with a defect type (Siegel: ¶0073, 0077, 0086, 0096, 0099-0106: See ¶0101-0106 where characteristics of a defect may be identified using the photo button to take pictures at the characteristic level. Defects may be recorded with the pictures and by submitted/saved to the server. Inspection characteristics are recorded according to the “lot number” [label identifier]. These characteristics include a defect code [defect identifier] that is populated when logged with the number of defects, the location and details. See ¶0086 for built in camera of the mobile device and the quality management application operating on the mobile device. See also ¶0105-0106 where the defects are updated in the database of the server. See ¶0073 where the inspection lot or label identifier is created according to a PO number which is used to identify the record [record identifier]. See ¶0099 for operation or trade identifiers referencing the associated trade with the lot number. See attribute identifiers at Table 1 and in ¶0096. Lastly, see ¶0077 and 0086 and where tasks are assigned according to the associated quality notification.).

As per Claim 37, Siegel discloses the system of claim 36, wherein according to said one of said workflow processes, said server is further configured to cause said mobile device to notify a first trade partner of a status of said record (Siegel: ¶0087 and Fig. 10A: Priori than starting the inspection, the assigned user is provided inspection information to review including an inspection status.).

As per Claim 39, Siegel discloses the system of claim 37, wherein according to said one of said workflow processes, said server is further configured to cause said mobile device to notify said first trade partner to perform repairs to said defect (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0077 where multiple users are assigned to tasks associated with a lot.).

As per Claim 40, Siegel discloses the system of claim 39, wherein according to said one of said workflow processes, said server is further configured to cause said mobile device to notify a second trade partner to perform repairs to said defect in response to a change in said status of said record  (Siegel: ¶0072 and 0076-0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0076-0077 where an inspection record may be updated to “rejected,” which requires re-inspection by a user. Accordingly, an additional user may be assigned to tasks associated with reinspection of the lot.).

As per Claim 41, Siegel discloses the system of claim 40, wherein according to said one of said workflow processes, said server is further configured to receive an indication, from said mobile device, that said first trade partner has performed repairs to said defect and cause said mobile device to notify said second trade partner (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0077 where multiple users are assigned to tasks associated with a lot.).

As per Claim 42, Siegel discloses the system of claim 40, wherein according to said one of said workflow processes, said server is further configured to cause said mobile device to notify a builder of a status of said record (Siegel: ¶0087 and Fig. 10A: Priori than starting the inspection, the assigned user is provided inspection information to review including an inspection status.).

As per Claim 43, Siegel discloses the system of claim 42, wherein according to said one of said workflow processes, said server is further configured to receive an indication, from said mobile device, that said second trade partner has performed repairs to said defect and cause said mobile device to notify said builder  (Siegel: ¶0072 and 0077: Notifications of inspection lots [label identifiers] are sent to inspectors and users responsible to perform repair tasks and follow up actions on the lots. See ¶0077 where multiple users are assigned to tasks associated with a lot.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 8, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US Patent Application Publication, 2019/0034878, hereinafter referred to as Siegel) in view of Apostolides (US Patent Application Publication, 2014/0316998).

As per Claim 3, Siegel discloses the system of claim 1.

Siegel does not explicitly disclose; however, Apostolides discloses further comprising a printer operatively connected to said mobile device and configured to print each label identifier on each of said labels (Apostolides: ¶0130, 0133: The service report and labels associated with service operations can be remotely printed (e.g., at the remote location of a service site where service operations are performed), such as by use of an appropriate portable printing device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Apostolides’ performing and communicating service and inspection operations because the references are analogous/compatible since each is directed toward features of performing inspection procedures, and because Apostolides’ performing and communicating service and inspection operations in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further
obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in
the art would have recognized that the results of the combination were predictable.

As per Claim 4, Siegel in view of Apostolides discloses the system of claim 3, wherein said application is further configured to generate said label identifier in response to information saved in said database of said server (Siegel: ¶0073: A label or inspection lot is created by a manager in the quality management inspection. When the inspector records and saves the inspection results, the inspection lot is processed.).

As per Claim 8, Siegel discloses the system of claim 7. 

Siegel does not explicitly disclose; however, Apostolides discloses wherein said bar code has at least two dimensions (Apostolides: ¶0113: A label can have a two-dimensional bar code including data obtained from a service operation.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Apostolides’ performing and communicating service and inspection operations because the references are analogous/compatible since each is directed toward features of performing inspection procedures, and because Apostolides’ performing and communicating service and inspection operations in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further
obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in
the art would have recognized that the results of the combination were predictable.

As per Claim 28, Siegel discloses the system of claim 27.

Siegel does not explicitly disclose; however, Apostolides discloses wherein said first trade partner is determined by a defect type (Apostolides: ¶0176: A service technician may be assigned to service operations based on a technician desired for a particular machine or work order. See ¶0132 where work order and machine used is directed to repair type (i.e. “electrical”).). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Apostolides’ performing and communicating service and inspection operations because the references are analogous/compatible since each is directed toward features of performing inspection procedures, and because Apostolides’ performing and communicating service and inspection operations in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further
obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in
the art would have recognized that the results of the combination were predictable.

As per Claim 38, Siegel discloses the system of claim 37.

Siegel does not explicitly disclose; however, Apostolides discloses wherein said first trade partner is determined by a defect type (Apostolides: ¶0176: A service technician may be assigned to service operations based on a technician desired for a particular machine or work order. See ¶0132 where work order and machine used is directed to repair type (i.e. “electrical”).). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Apostolides’ performing and communicating service and inspection operations because the references are analogous/compatible since each is directed toward features of performing inspection procedures, and because Apostolides’ performing and communicating service and inspection operations in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further
obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in
the art would have recognized that the results of the combination were predictable.

Claim(s) 6, 34-35 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US Patent Application Publication, 2019/0034878, hereinafter referred to as Siegel) in view of Forkuo (US Patent Application Publication, 2017/0221151).

As per Claim 6, Siegel discloses the system of claim 1.

Siegel does not explicitly disclose; however, Forkuo discloses wherein a first color of one of said labels corresponds to a first trade category (Forkuo: Fig. 8A and ¶0061: Repair labels are color coded corresponding to the procedure category. For example, a Repair legend can include a YELLOW color code; a Replace legend can include a GREEN color code; a Paint legend can include a LIGHT BLUE color code; a Remove & Install (R&I) legend can include a RED color code; etc.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Forkuo’s categorizing defects in need of repair because the references are analogous/compatible since each is directed toward features of performing and managing inspection procedures, and because Forkuo’s categorizing defects in need of repair in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 34, Siegel discloses the system of claim 6.

Siegel does not explicitly disclose; however, Forkuo discloses wherein said application is further configured to detect said first color of said one of said labels (Forkuo: Fig. 8A and ¶0061 and 0072: Repair labels are color coded corresponding to the procedure category. For example, a Repair legend can include a YELLOW color code; a Replace legend can include a GREEN color code; a Paint legend can include a LIGHT BLUE color code; a Remove & Install (R&I) legend can include a RED color code; etc. The colored indicia are used by devices to provide messages, instructions and information to repair technicians for assistance with the intended repair.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Forkuo’s categorizing defects in need of repair because the references are analogous/compatible since each is directed toward features of performing and managing inspection procedures, and because Forkuo’s categorizing defects in need of repair in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 35, Siegel in view of Forkuo discloses the system of claim 34, wherein said application is further configured to generate said trade identifier and said defect identifier from said label identifier (Siegel: ¶0101-0106: Inspection characteristics are recorded according to the “lot number” [label identifier]. These characteristics include a defect code [defect identifier] that is populated when logged with the number of defects, the location and details. See ¶0099 for operation or trade identifiers referencing the associated trade with the lot number. See attribute identifiers at Table 1 and in ¶0096.).

Siegel does not explicitly disclose; however, Forkuo discloses label identifier based on said first color of said one of said labels (Forkuo: Fig. 9 and ¶0061-0064: A descriptive legend includes a color code that correspond to the procedure category. A reference numeral (see embodiments 414 in Fig. 9) [label identifier] is derived from or referred to by the descriptive legend.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Forkuo’s categorizing defects in need of repair because the references are analogous/compatible since each is directed toward features of performing and managing inspection procedures, and because Forkuo’s categorizing defects in need of repair in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 44, Siegel discloses the system of claim 36.

Siegel does not explicitly disclose; however, Forkuo discloses wherein a first color of one of said labels corresponds to a first trade category (Forkuo: Fig. 8A and ¶0061: Repair labels are color coded corresponding to the procedure category. For example, a Repair legend can include a YELLOW color code; a Replace legend can include a GREEN color code; a Paint legend can include a LIGHT BLUE color code; a Remove & Install (R&I) legend can include a RED color code; etc.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Forkuo’s categorizing defects in need of repair because the references are analogous/compatible since each is directed toward features of performing and managing inspection procedures, and because Forkuo’s categorizing defects in need of repair in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 45, Siegel in view of Forkuo discloses the system of claim 44, wherein said server is further configured to associate said trade identifier and said defect identifier with said label identifier (Siegel: ¶0101-0106: Inspection characteristics are recorded according to the “lot number” [label identifier]. These characteristics include a defect code [defect identifier] that is populated when logged with the number of defects, the location and details. See ¶0099 for operation or trade identifiers referencing the associated trade with the lot number. See attribute identifiers at Table 1 and in ¶0096.).

Siegel does not explicitly disclose; however, Forkuo discloses label identifier based on said first color of said one of said labels (Forkuo: Fig. 9 and ¶0061-0064: A descriptive legend includes a color code that correspond to the procedure category. A reference numeral (see embodiments 414 in Fig. 9) [label identifier] is derived from or referred to by the descriptive legend.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to combine Siegel with Forkuo’s categorizing defects in need of repair because the references are analogous/compatible since each is directed toward features of performing and managing inspection procedures, and because Forkuo’s categorizing defects in need of repair in Siegel would have served Siegel’s effort of efficiently communicating details of product inspections for quality control and management purposes (See Siegel, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cookson (US 2010/0241380): A system and method for analyzing mutilation defects including a benchmark image of a part and a grid having a plurality of cells plotted onto the benchmark image is provided. The system further includes a computer processing unit having an interface operable to associate each identified mutilation defects with the associated cell where the mutilation defect occurred. The system and method further include a plotting circuit having a code. Each of the labels is associated with a predetermined occurrence of mutilation defects within a given cell. The plotting circuit counts each occurrence of a mutilation defect within each of the cells and plots the associated label within the cell so as to improve the quality control of a part by providing a map showing the frequency of mutilation defects on a particular part of a mass-produced product.

Yashiro et al. (US 2003/0033260): A network sever for facilitates the repair of a product. The server receives information from the network identifying the product to be repaired and receives information from the network identifying a repair class for the product, the repair class having been selected from among a predetermined set of repair classes and characterizing a level difficulty of repair for the product. The server determines an estimated cost of repair for the product, based upon a metric that considers the repair class for the product, tracks the actual amount of time required to repair the product and selectively modifies the metric based upon the actual amount of time tracked.

Azmoon et al. (US 2016/0188134): Systems, apparatuses, and methods for displaying a visual task board are disclosed. This may comprise identifying a visual task board information set that comprises a plurality of records, each record comprising at least one information element from a plurality of information elements from the information set, identifying an information element from the plurality of information elements as a first visualization metric, identifying a first aggregation mode based on the first visualization metric, generating a first graph based on the first aggregation mode, generating a first plurality lanes based on the first visualization metric, generating a first card representing a first record from the plurality of records, including the first card in a first lane from the first plurality of lanes, generating, by a processor in response to instructions stored in a non-transitory computer readable medium, an output for display, the output including the first graph or the first lane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683